ITEMID: 001-103228
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF MESHCHERYAKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: No violation of Art. 6-1
JUDGES: Anatoly Kovler;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1955 and lives in Tula.
5. On 1 November 2000 the applicant brought civil proceedings claiming damages from the regional police department.
6. The hearings scheduled at the Tsentralniy District Court of Tula (“the District Court”) for 17 January and 15 March 2001 did not take place as the judge was involved in different proceedings. The applicant also chose to amend his claims which required their communication to the respondent.
7. The hearing of 21 June 2001 was adjourned at the respondent’s request to collect certain evidence.
8. By judgment of 28 June 2001, the District Court awarded the applicant 249,292 Russian roubles (RUR) against the police department. The respondent appealed.
9. On 13 November 2001 the Tula Regional Court (“the Regional Court”) decided to postpone examination of the appeal pending the outcome of an inquiry initiated by the Supreme Court of Russia with the Constitutional Court of Russia concerning compliance of certain legal provisions with the Constitution.
10. Following the adoption of a judgment by the Constitutional Court on 19 June 2002, on 13 August 2002 the Regional Court resumed the appeal proceedings.
11. The appeal hearing of 19 September 2002 did not take place due to the illness of the respondent’s representative.
12. On 17 October 2002 the Regional Court examined the appeal, set the judgment aside and ordered re-examination of the case.
13. At the hearings of 27 February and 15 April 2003 the applicant amended his claims. Both hearings were adjourned to enable the respondent to study the amendments.
14. The hearings of 26 May and 28 August 2003 did not take place due to the respondent’s representative’s involvement in different proceedings and the judge’s illness, respectively.
15. By judgment of 22 September 2003 the District Court awarded the applicant RUR 473,913.33 in respect of unpaid disability allowance for the period from June 1998 to October 2003. The police department was also ordered to pay RUR 14,961.91 per month starting from October 2003 and to adjust that sum on a monthly basis in accordance with the statutory level of minimum wages and the cost of living in the Tula Region.
16. Neither of the parties challenged the judgment, which became final on 3 October 2003. The enforcement proceedings were opened.
17. On 5 December 2003 the police department asked the District Court to fix a new time-limit for lodging an appeal against the judgment of 22 September 2003.
18. On 15 December 2003 the District Court rejected their request. The police department appealed, and the applicant requested that the appeal hearing be postponed due to his illness. Two months later the Regional Court quashed the impugned decision and remitted the matter to the first instance.
19. On 9 March 2004 the District Court granted the request for a new time-limit. The applicant appealed and asked to postpone the appeal hearing due to his counsel’s unavailability. On 27 April 2004 the Regional Court upheld the decision.
20. By an interim decision of 18 May 2004, the District Court stayed enforcement of the judgment of 22 September 2003. After lodging an appeal, the applicant again asked to postpone the appeal hearing due to his counsel’s unavailability.
21. On 6 July 2004 the Regional Court set aside the judgment of 22 September 2003 and the decision to stay the enforcement proceedings. A new hearing was required.
22. On 1 October 2004 the applicant amended his claims.
23. The hearing of 7 October 2004 did not take place due to the judge’s illness.
24. In the meantime the applicant lodged an application for supervisory review of the appeal decision of 6 July 2004. On 11 November 2004 the supervisory instance called up his case and dismissed his application on 5 March 2005.
25. At the hearings of 26 April and 23 May 2005 the applicant again modified his claims. The respondent requested that the latter hearing be adjourned to verify some evidence. The next hearing of 20 June 2005 had also to be adjourned due to another amendment of his claims by the applicant.
26. The respondent’s representative did not appear at the hearings scheduled for 6 and 7 July 2005 due to his involvement in different proceedings.
27. On 11 July 2005 the applicant again changed his claims, following which the hearing was adjourned to collect certain evidence.
28. On 8 September 2005 the applicant amended his claims.
29. The hearings of 13 September and 12 October 2005 did not take place as the judge was first ill and then involved in different proceedings.
30. On 24 October and 16 November 2005 the court granted the parties’ motions for obtaining of certain evidence and sent relevant inquiries.
31. At the next hearing that took place on 8 February 2006 the applicant again modified his claims.
32. On 3 March 2006 the District Court awarded the applicant a lump sum of RUR 381,251.97 and ordered the police department to pay him RUR 14,358.03 per month starting from 1 March 2006. The judgment was upheld on appeal by the Regional Court on 29 June 2006 and enforced on 4 May 2007.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
